DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 06/17/2022.
Claims 1-2, 4-6, 10-11, 13-14, 17, and 19-20 are amended. 
Claims 8 and 16 are canceled.
Claims 1-7, 9-15, and 17-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7 and 9 are directed to a process, claims 10-15 and 17-18 are directed to a machine, and claims 19-20 are directed to a manufacture.  Therefore, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
receiving, from the plurality of sellers associated with the marketplace, the plurality of seller provided images for a plurality of listings that are associated with the product, the plurality of listings provided by the marketplace;
 performing image ranking to rank the plurality of seller provided images to identify a single image of the plurality of seller provided images for the product, based at least in part on a user interaction metric of each image of the plurality of seller provided images; 
receiving, from a user, a search query that is mapped to the product; and 
sending, to the user, the search results that includes two or more listings of the plurality of listings that are associated with the product and the single image associated with each listing of the two or more listings based at least in part on the user interaction metric of the single image.
The above limitations recite the concept of determining relevant product images according to user interactions.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because determining relevant product images is a sales activity. This is further illustrated in the Specification, paragraph [0041], describing the invention relating to the sale of items in a marketplace. Independent claims 10 and 19 recite similar limitations as claim 1, and as such, independent claims 10 and 19 fall within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1, 10, and 19 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the 2019 PEG, claims 1, 10, and 19 recite additional elements, such as a computer, seller-uploaded images, an online marketplace, a plurality of seller devices, the plurality of listings generated by the online marketplace for the plurality of seller devices, one or more processors, a user device, transmitting a search results page, a system, a memory, a processor, and non-transitory computer-readable medium. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 10, and 10 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 10, and 19 merely recite a commonplace business method (i.e., determining relevant product images according to user interactions) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 10, and 19 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 10, and 19 specifying that the abstract idea of determining relevant product images according to user interactions is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 10, and 19 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 10, and 19 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 10, and 19 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 10, and 19, these claims recite additional elements, such as a computer, seller-uploaded images, an online marketplace, a plurality of seller devices, the plurality of listings generated by the online marketplace for the plurality of seller devices, one or more processors, a user device, transmitting a search results page, a system, a memory, a processor, and non-transitory computer-readable medium. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1, 10, and 19 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 10, and 19 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 10, and 19 specifying that the abstract idea of determining relevant product images according to user interactions is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 10, and 19 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 10, and 19 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

 Dependent claims 2-7, 9, 11-15, 17- 18, and 20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-7, 9, 11-15, 17- 18, and 20 further fall within the “Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions. Dependent claims 2-7, 9, 11-15, 17- 18, and 20 fail to identify additional elements and as such, are not indicative of integration into a practical application. As such, under Step 2A, dependent claims 2-7, 9, 11-15, 17- 18, and 20 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1, 10, and 19, dependent claims 2-7, 9, 11-15, 17- 18, and 20, analyzed individually and as an ordered combination, merely invoke such additional elements as a tool to perform the abstract idea and do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, dependent claims 2-7, 9, 11-15, 17- 18, and 20 do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2).  Accordingly, under the Alice/Mayo test, claims 1-7, 9-15, and 17-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-7, 10, 12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Goswami et al. (US 20120128239 A1), hereinafter Goswami, in view of previously cited Chechuy (US 20140108206 A1), hereafter referred as Chechuy.

In regards to claim 1, Goswami discloses a computer-implemented method for determining which seller-uploaded image of a plurality of seller-uploaded images to present in a search results page for a product in an online marketplace (Goswami: [abstract], [0013], [0037]) comprising: 
receiving, from a plurality of seller devices associated with the online marketplace, the plurality of seller-uploaded images for a plurality of listings that are associated with the product, the plurality of listings generated by the online marketplace for the plurality of seller devices (Goswami: [0013] – “an image of the item (e.g., a digital photograph depicting the item)…the seller may upload the image to the network-based system for inclusion in the advertisement”; [abstract] – “image assessment machine may rank search results based on image quality factors and may notify sellers about low quality images”; [0004] – “an advertisement of the item may take the form of…a listing for the item”; [0064] and Fig. 3 – “shown in FIG. 3 are users 332 and 352. For example, the user 332 may be a seller…user…is associated with the device”; [0112-0114] – “monitor the effectiveness of one or more images (e.g., image 111) with respect to merchandising items…determines a rank of the image 111 (e.g., among other images included in other advertisements)”; [0037] – “product search engines…a large scale online market…serve as an incentive for sellers to make efforts to submit high quality images”; see also [0053], [0115]):
performing, by one or more processors, image ranking to rank the plurality of seller-uploaded images to identify an image of the plurality of seller-uploaded images for the product, based at least in part on a user interaction metric of each image of the plurality of seller-uploaded images (Goswami: [0114] – “the action module 440 (e.g., in performing operation 540) determines a rank of the image 111 (e.g., among other images included in other advertisements). The determination of the rank of the image 111 may be based on the click-through rate”; [0020] – “classifier may determine an overall score (e.g., an overall quality score) for each image”; see also [0016]);
receiving, from a user device, a search query that is mapped to the product (Goswami: [0036] – “a user submits a query into a product search engine, and the product search engine presents the user with a search results page (SRP). The SRP contains a list of search results. Each entry in the list of search results may include an image accompanied by one or more product attributes (e.g., product title, summary, price etc.).”; see also [0064] and Fig. 3); and
transmitting, to the user device, the search results page that includes one or more listings of the plurality of listings that are associated with the product and the image associated with the listing based at least in part on the user interaction metric of the image (Goswami: [0114-0115] – “determines a rank of the image 111 (e.g., among other images included in other advertisements)…based on the click-through rate… provides the image 111 within the search result….provide a set of search results (e.g., retrieved from a search engine or from the database 315), where each search result is an advertisement, and where one of the advertisements is the advertisement 110 with the image 111. Moreover, the search result may be provided according to the ranks determined in operation 844”; see also [0064], [0004] and Fig. 3).
Though Goswami discloses the image associated with the product listing (Goswami: [0114-0115]), Goswami does not explicitly disclose determining which single image to present, where the image is a single image; and  displaying two or more listings of the plurality of listings that are associated with the product and the first image associated with each listing of the two or more listings.
However, Chechuy teaches a similar product listing method (Chechuy: [0046]), including
determining which single image to present, where the image is a single image; and displaying two or more listings of the plurality of listings that are associated with the product and the first image associated with each listing of the two or more listings (Chechuy: [0046] and Fig. 4A – “a presentation component 148 that links various content elements of product listings 131 for individual clusters in a manner that allows for generation of a single consolidated product page for the particular cluster. In consolidating the content elements for product listings a product cluster, the presentation component 148 can implement processes to select representative images for the product of the product cluster”; the examiner notes Fig. 4A displays multiple listings associated with a single image).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the display of multiple listings of Chechuy in the method of Goswami because Goswami already discloses finding a representative image and Chechuy is merely demonstrating that an image may be for multiple listings. Additionally, it would have been obvious to have included determining which single image to present, where the image is a single image; and displaying two or more listings of the plurality of listings that are associated with the product and the first image associated with each listing of the two or more listings as taught by Chechuy because listing displays are well-known and the use of it in a product ranking setting would have enabled online marketing efficiency (Chechuy: [0008]).

In regards to claim 3, Goswami/Chechuy teaches the method of claim 1. Goswami further discloses monitoring, via one or more search results pages, user interaction with the plurality of seller-uploaded images to generate a user interaction metric for each image of the plurality of seller-uploaded images, wherein ranking the plurality of seller-uploaded images is based at least in part on applying a machine learning model to the user interaction metrics (Goswami: [0113-0114] – “the score module 430 determines a click-through rate of the advertisement 110 that includes the image 111. In some example embodiments, the score module 430 calculates the click-through rate… determines a rank of the image 111 (e.g., among other images included in other advertisements)…based on the click-through rate”; [0020] – “classifier may determine an overall score (e.g., an overall quality score) for each image”; [0045] – “datasets were derived from query logs from an online shopping website. The datasets include tuples of the form (…click-through rate)”; [0025] – “image assessment machine may use one or more machine-learning techniques to perform analysis of the effectiveness of advertisements that are presented as search results”).

In regards to claim 6, Goswami/Chechuy teaches the method of claim 1. Goswami further discloses receiving a listing of the plurality of listings and one or more images of the plurality of seller-uploaded images that are associated with the listing, wherein the image differs from each of the one or more images that are associated with the listing (Goswami: [0053] and Fig. 2 – “FIG. 2 is a diagram illustrating images 111 and 210-250…The image 111 may be a high-quality image (e.g., an image with high visual quality for purposes of merchandising the item depicted therein), while the images 210, 220, 230, 240, and 250 may be low-quality images (e.g., images with low visual quality for purposes of merchandising the item depicted therein).” (i.e., these are all associated with a pants listing but are different images, as seen in Fig. 2); [0013] – “the seller may upload the image to the network-based system for inclusion in the advertisement”; [0004] – “an advertisement of the item may take the form of a search result referencing the item, a listing for the item”; [0020] – “classifier may determine an overall score (e.g., an overall quality score) for each image”; see also [abstract]),
yet Goswami does not explicitly disclose that the image is a single image. However, Chechuy teaches a similar product listing method (Chechuy: [0046]), including
that the image is a single image (Chechuy: [0046] and Fig. 4A – “a presentation component 148 that links various content elements of product listings 131 for individual clusters in a manner that allows for generation of a single consolidated product page for the particular cluster. In consolidating the content elements for product listings a product cluster, the presentation component 148 can implement processes to select representative images for the product of the product cluster”; the examiner notes Fig. 4A displays multiple listings associated with a single image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Chechuy with Goswami for the reasons identified above with respect to claim 1.

In regards to claim 7, Goswami/Chechuy teaches the method of claim 1. Goswami further discloses receiving a listing of the plurality of listings that does not have any images of the plurality of seller-uploaded images associated with the listing (Goswami: [0033] – “the image assessment machine recognizes multiple images that depict the same item …the same item may be identified in two different-looking images”; [0013] –  “the seller may upload the image to the network-based system for inclusion in the advertisement”; see also Fig. 2; examiner note: multiple images of the pants are provided in Fig. 2, and any of those images uploaded are different from the plurality of seller-uploaded images, which are the other images of the pants).

In regards to claim 10, claim 10 is directed to a system. Claim 10 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The method of Goswami/Chechuy teaches the limitations of claim 1 as noted above. Goswami further discloses a system for determining which seller-uploaded image of a plurality of seller-uploaded images to present in a search results page for a product in an online marketplace, comprising: a memory device for storing instructions; a processor which, when executing the instructions, causes the system to perform operations (Goswami: [0013], [0016] [0037]). Claim 10 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 12 and 15, all the limitations in system claims 12 and 15 are closely parallel to the limitations of method claims 3 and 7 analyzed above and rejected on the same bases.  

In regards to claim 17, Goswami/Chechuy teaches the system of claim 10. Goswami further discloses wherein the processor, when executing the instructions, causes the system to perform operations comprising:  receiving a listing of the plurality of listings and one or more images of the plurality of seller-uploaded images that are associated with the listing, wherein the image differs from each of the one or more images that are associated with the listing (Goswami: [0033] – “the image assessment machine recognizes multiple images that depict the same item …the same item may be identified in two different-looking images”; [0013] –  “the seller may upload the image to the network-based system for inclusion in the advertisement”; see also Fig. 2; examiner note: multiple images of the pants are provided in Fig. 2, and any of those images uploaded are different from the plurality of seller-uploaded images, which are the other images of the pants),
yet Goswami does not explicitly disclose that the image is a single image. However, Chechuy teaches a similar product listing method (Chechuy: [0046]), including
that the image is a single image (Chechuy: [0046] and Fig. 4A – “a presentation component 148 that links various content elements of product listings 131 for individual clusters in a manner that allows for generation of a single consolidated product page for the particular cluster. In consolidating the content elements for product listings a product cluster, the presentation component 148 can implement processes to select representative images for the product of the product cluster”; the examiner notes Fig. 4A displays multiple listings associated with a single image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Chechuy with Goswami for the reasons identified above with respect to claim 10.

In regards to claim 19, claim 19 is directed to a medium. Claim 19 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The method of Goswami/Chechuy teaches the limitations of claim 1 as noted above. Goswami further discloses non-transitory computer-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations for determining which seller-uploaded image of a plurality of seller-uploaded images to present in a search results page for a product in an online marketplace (Goswami: [0013], [0016], [0037]). Claim 10 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami, in view of Chechuy, in view of previously cited Djabarov et al. (US 20160196359 A1), hereafter referred as Djabarov.

In regards to claim 2, Goswami/Chechuy teaches the method of claim 1. Goswami further discloses wherein transmitting the search results page comprises: transmitting, to the user device, the search results page that includes the image based at least in part on presentation parameters (Goswami: [0114-0115] – “determines a rank of the image 111 (e.g., among other images included in other advertisements)…based on the click-through rate… provides the image 111 within the search result….provide a set of search results (e.g., retrieved from a search engine or from the database 315), where each search result is an advertisement, and where one of the advertisements is the advertisement 110 with the image 111. Moreover, the search result may be provided according to the ranks determined in operation 844”);
yet Goswami does not explicitly disclose that the image is a single image; and that a presentation parameter comprises a network bandwidth measurement satisfying a bandwidth 5threshold. 
However, Chechuy teaches a similar product listing method (Chechuy: [0046]), including
that the image is a single image (Chechuy: [0046] and Fig. 4A – “a presentation component 148 that links various content elements of product listings 131 for individual clusters in a manner that allows for generation of a single consolidated product page for the particular cluster. In consolidating the content elements for product listings a product cluster, the presentation component 148 can implement processes to select representative images for the product of the product cluster”; the examiner notes Fig. 4A displays multiple listings associated with a single image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Chechuy with Goswami for the reasons identified above with respect to claim 1.
Additionally, Djabarov teaches a similar relevant content display (Djabarov: [0029]), including that a presentation parameter comprises a network bandwidth measurement satisfying a bandwidth 5threshold (Djabarov: [0031] – “if a content item includes video data, the content selection module 235 determines that a measure of relevance of the content item to a user is greater if a connection between a client device 110 associated with the user and the social networking system 140 has at least a threshold bandwidth than if the connection between the client device 110 and the social networking system 140 has less than the threshold bandwidth”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the bandwidth threshold of Djabarov in the method of Goswami because Goswami already discloses relevant content and Djabarov is merely demonstrating that a parameter may include a bandwidth threshold. Additionally, it would have been obvious to have included that a presentation parameter comprises a network bandwidth measurement satisfying a bandwidth 5threshold as taught by Djabarov because bandwidth thresholds are well-known and the use of it in a product ranking setting would have provided relevant content to a user (Djabarov: [0031]).

In regards to claim 11, all the limitations in system claim 11 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases. 

In regards to claim 20, all the limitations in medium claim 20 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.  

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami, in view of Chechuy, in view of newly cited Agarwal et al. (US 20140180758 A1), hereafter referred to as Agarwal.
In regards to claim 4, Goswami/Chechuy teaches the method of claim 1. Goswami further discloses wherein performing image ranking to rank the plurality of seller-uploaded images to identify the image of the plurality of seller-uploaded images for the product comprises: monitoring information associated with the plurality of seller-uploaded images, to generate the user interaction metrics (Goswami: [0114-0115] – “determines a rank of the image 111 (e.g., among other images included in other advertisements)…based on the click-through rate… provides the image 111 within the search result….provide a set of search results (e.g., retrieved from a search engine or from the database 315), where each search result is an advertisement, and where one of the advertisements is the advertisement 110 with the image 111. Moreover, the search result may be provided according to the ranks determined in operation 844”; [0020] – “classifier may determine an overall score (e.g., an overall quality score) for each image”; [0045] – “datasets were derived from query logs from an online shopping website. The datasets include tuples of the form (…click-through rate)”); and
selecting an image of the plurality of seller-uploaded images as the image based at least in part on comparison information of the user interaction metric relative to values of the one or more user interaction metrics for at least one other image of the plurality of seller-uploaded images (Goswami: [0114-0115] – “determines a rank of the image 111 (e.g., among other images included in other advertisements)…based on the click-through rate… provides the image 111 within the search result….provide a set of search results (e.g., retrieved from a search engine or from the database 315), where each search result is an advertisement, and where one of the advertisements is the advertisement 110 with the image 111. Moreover, the search result may be provided according to the ranks determined in operation 844”).
Goswami further discloses that the plurality of images are a plurality of seller-uploaded images (Goswami: [abstract]; [0037]),
yet Goswami does not explicitly disclose that the image is a single image; that information comprises a sales prices, and that comparison information of the user interaction metric is a value of the user interaction metric for the image corresponding to a higher sales price for the product, relative to values of one or more user interaction metrics for at least one other image of the plurality of images. 
However, Chechuy teaches a similar product listing method (Chechuy: [0046]), including
that the image is a single image (Chechuy: [0046] and Fig. 4A – “a presentation component 148 that links various content elements of product listings 131 for individual clusters in a manner that allows for generation of a single consolidated product page for the particular cluster. In consolidating the content elements for product listings a product cluster, the presentation component 148 can implement processes to select representative images for the product of the product cluster”; the examiner notes Fig. 4A displays multiple listings associated with a single image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Chechuy with Goswami for the reasons identified above with respect to claim 1.
Additionally, Agarwal teaches a similar image ranking (Agarwal: [0009]), including 
that information comprises a sales prices (Agarwal: [0018] – “the data can include or relate to a user action on the objects, a previous ranking of the images, a price at which the object sold”), and 
that comparison information of the user interaction metric is a value of the user interaction metric for the image corresponding to a higher sales price for the product, relative to values of one or more user interaction metrics for at least one other image of the plurality of images (Agarwal: [0022] – “it may be determined that items that sold for higher prices normally were displayed on the network-based publication system with a higher quality image. For example, the data may show that clothing sells at a higher price when worn by a person rather than simply displayed against a background. Moreover, the collected data may show that the clothing sold at an even higher price when worn by a relatively thin person versus a more portly person, or at yet an even higher price when worn by a person of exceptional looks rather than a person of merely average looks”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the sales price information of Agarwal in the method of Goswami because Goswami already discloses user interaction and Agarwal is merely demonstrating that an interaction may be sales price. Additionally, it would have been obvious to have included that information comprises a sales prices, and that comparison information of the user interaction metric is a value of the user interaction metric for the image corresponding to a higher sales price for the product, relative to values of one or more user interaction metrics for at least one other image of the plurality of images as taught by Agarwal because user interactions are well-known and the use of it in a product ranking setting would have increased the chances that that item will sell and/or will sell more quickly, which increases the revenue (Agarwal: [0010]).

In regards to claim 13, all the limitations in system claim 13 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami, in view of Chechuy, in view of previously cited Gu et al. (US 20150169631 A1), hereafter referred as Gu.

In regards to claim 5, Goswami/Chechuy teaches the method of claim 3. Goswami further discloses 
monitoring, via one or more search results pages, user interaction (Goswami: [0113-0114] – “the score module 430 determines a click-through rate of the advertisement 110 that includes the image 111. In some example embodiments, the score module 430 calculates the click-through rate… determines a rank of the image 111 (e.g., among other images included in other advertisements)…based on the click-through rate”);
ranking, based at least in part on the user interaction metric, the plurality of seller-uploaded images to identify a second image of the plurality of seller-uploaded images for the product (Goswami: [0114] – “the action module 440 (e.g., in performing operation 540) determines a rank of the image 111 (e.g., among other images included in other advertisements). The determination of the rank of the image 111 may be based on the click-through rate”; [0020] – “classifier may determine an overall score (e.g., an overall quality score) for each image”); 
receiving, from the user device or a second user device, a second search query that is mapped to the product (Goswami: [0036] – “a user submits a query into a product search engine, and the product search engine presents the user with a search results page (SRP). The SRP contains a list of search results. Each entry in the list of search results may include an image accompanied by one or more product attributes (e.g., product title, summary, price etc.)”; [0020] – “classifier may determine an overall score (e.g., an overall quality score) for each image”); and 
transmitting, to the user device or the second user device, a second search results page that includes the second image that is the same as the image or differs from the image (Goswami: [0114-0115] – “determines a rank of the image 111 (e.g., among other images included in other advertisements)…based on the click-through rate… provides the image 111 within the search result….provide a set of search results (e.g., retrieved from a search engine or from the database 315), where each search result is an advertisement, and where one of the advertisements is the advertisement 110 with the image 111. Moreover, the search result may be provided according to the ranks determined in operation 844”)
yet Goswami does not explicitly disclose that the image is a single image; monitoring, via one or more search results pages, user interaction with the image to generate an updated user interaction metric for the image; and ranking, based at least in part on the updated user interaction metric, the images. 
However, Chechuy teaches a similar product listing method (Chechuy: [0046]), including
that the image is a single image (Chechuy: [0046] and Fig. 4A – “a presentation component 148 that links various content elements of product listings 131 for individual clusters in a manner that allows for generation of a single consolidated product page for the particular cluster. In consolidating the content elements for product listings a product cluster, the presentation component 148 can implement processes to select representative images for the product of the product cluster”; the examiner notes Fig. 4A displays multiple listings associated with a single image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Chechuy with Goswami for the reasons identified above with respect to claim 1.
Additionally, Gu teaches a similar image ranking (Gu: [abstract]), including monitoring, via one or more search results pages, user interaction with the image to generate an updated user interaction metric for the image; and ranking, based at least in part on the updated user interaction metric, the images (Gu: [0034] – “An image relevance model can be trained to identify images that are relevant to a query based on visual features of the image, for example, using visual features of images that have been provided to user devices from which search queries were received and user feedback data indicating which of the images the users interacted with. Once trained, an image relevance model can be used to select and/or rank images for presentation at a user device from which a search query was received. For example, the visual features of each image can be input to the image relevance model, and the output of the image relevance model can be used as a relevance score for the image or used to adjust a relevance score for the image”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the updated ranking of Gu in the method of Goswami because Goswami already discloses user interaction and Gu is merely demonstrating that feedback data may be used in updated information. Additionally, it would have been obvious to have included monitoring, via one or more search results pages, user interaction with the image to generate an updated user interaction metric for the image; ranking, based at least in part on the updated user interaction metric as taught by Gu because feedback is well-known and the use of it in a product ranking setting would have provided images with visual relevance (Gu: [0002]).

In regards to claim 14, all the limitations in system claim 14 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami, in view of Chechuy, in view of Chang et al. (US 20190080207 A1), hereafter referred as Chang.

In regards to claim 9, Goswami/Chechuy teaches the method of claim 1. Goswami further discloses performing image classification on the plurality of seller-uploaded images based at least in part on extracting one or more image characteristics from the plurality of seller-uploaded images (Goswami: [0026] – “seller may upload an image of a pair of pants and erroneously submit textual information describing the image as depicting ‘a hat.’ The image assessment machine, after segmenting the shape of the pair of pants from the image, may perform semantic analysis to distinguish images that are more informative”); 
generating, based at least in part on the one or more image characteristics, a match determination for each listing of the plurality of listings (Goswami: [0026] – “For example, the image assessment machine may access a database that correlates that particular shape with the word ‘pants’ but does not correlate that particular shape with the word ‘hat.’ Based on the accessing of the database, the image assessment machine may notify the seller of the potential error (e.g., ‘The item in the image does not look like a hat.’)”; see ); and 
mapping the plurality of listings to the product based at least in part on the match determination (Goswami: [0026] – “For example, the image assessment machine may access a database that correlates that particular shape with the word ‘pants’ but does not correlate that particular shape with the word ‘hat.’ Based on the accessing of the database, the image assessment machine may notify the seller of the potential error (e.g., ‘The item in the image does not look like a hat.’)”; see also [0020]);
yet Goswami does not explicitly disclose that match determinations are confidence matching scores. However, Chang teaches a similar item categorization (Chang: [0117]), including that match determinations are confidence matching scores (Chang: [0117] – “system may store cropped image(s) in an appropriate image collection corresponding to, in the fashion realm, a brand/type, product category(s) or product attribute(s) class where the score of the cropped image(s) met or exceeded a predetermined confidence quotient threshold 1024.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the confidence score of Chang in the method of Goswami because Goswami already discloses matching to a product and Chang is merely demonstrating that a this may occur according to a score. Additionally, it would have been obvious to have included that match determinations are confidence matching scores as taught by Chang because scores are well-known and the use of it in a product ranking setting would have allowed for the ability for the user to see a picture online and quickly and efficiently connect to a shopping site where she can immediately purchase the item (Chang: [0007-0008]).

In regards to claim 18, all the limitations in system claim 18 are closely parallel to the limitations of method claim 9 analyzed above and rejected on the same bases. 

Response to Arguments
Applicant’s arguments, filed 06/17/2022, have been fully considered.

35 U.S.C. § 101
	Applicant argues “claims 1-7, 9-15, and 17-20 are not directed to a judicial exception because each of these claims recite features that are integrated into a practical application and further provide technical solutions to problems present in other approaches, including excessive bandwidth use and network congestion due to transmission individual images for multiple listings in an online marketplace” (Remarks page 9). The examiner disagrees. The MPEP provides guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field (see MPEP 2106.04(d)(1)). The MPEP makes clear that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  Further, the MPEP states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The MPEP states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016). 
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. While the examiner acknowledges that the Specification discusses addressing network bandwidth congestion, this statement is not supported with any other information as to how the improvement is being made to existing technology. For instance, the invention does not provide detail regarding how the improvement to bandwidth congestion is provided, and an improvement to bandwidth congestion is not reflected in the claims. Therefore, it is considered to be a conclusory statement of improvement, against which the MPEP explicitly warns (see MPEP 2106.04(d)(1)). With respect to the claimed improvement of providing a single image, this is merely an improvement to the judicial exception itself because the generation of a single image associated with multiple listings is abstract. Providing the single unified image is not a technical solution, but rather a solution that is encompassed by the abstract idea and does not relate to technology. With respect to Applicant’s citation of paragraph [0046] in the Specification (remarks page 10), the examiner notes that the claims reflect a single image being chosen according to user interaction metrics. While machine learning is recited in an independent claim, it is merely discussed at a high level and insufficient to integrate the abstract idea into a practical application. The claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraph [0041] of the Specification, describing the invention relating to the sale of items in a marketplace. Although the claims include computer technology such as a computer, seller-uploaded images, an online marketplace, a plurality of seller devices, the plurality of listings generated by the online marketplace for the plurality of seller devices, one or more processors, a user device, transmitting a search results page, a system, a memory, a processor, and non-transitory computer-readable medium, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of providing a single product image for multiple listings in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of providing product listings. The claimed process, while arguably resulting in a more efficient product listing, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data related to product listings while still employing the same processor and/or computer components used in conventional systems to improve service product listings, e.g. commercial process. As such, the claims do not recite specific technological improvements. Accordingly, the claims are not integrated into a practical application.
Applicant argues claims independent claims 10 and 19 and the dependent claims are eligible for the same reasons as claim 1 (Remarks page 11). The examiner disagrees. The 101 rejection of claim 1 has been maintained for the reasons discussed in the paragraphs above, as well as in the 101 rejection above. The 101 rejections of independent claims 10 and 19 and the dependent claims have been maintained for the same reasons. 


35 U.S.C. § 103
Applicant argues that Goswami/Chechuy does not teach “performing, by one or more processors, image ranking to rank the plurality of seller-uploaded images to identify a single image of the plurality of seller-uploaded images for the product, based at least in part on a user interaction metric of each image of the plurality of seller-uploaded images” Remarks page 12. The examiner disagrees. Initially, the examiner notes that Goswami is cited as disclosing performing, by one or more processors, image ranking to rank the plurality of seller-uploaded images to identify an image of the plurality of seller-uploaded images for the product, based at least in part on a user interaction metric of each image of the plurality of seller-uploaded images. Goswami discloses this at least in paragraph [0020], discussing that vectors for images are classified based on their probability of being good quality images, where the classifier may determine an overall score (e.g., an overall quality score) for each image, based on one or more feature vectors of each image, where the overall score represents a relative probability of being a "good quality" image. Accordingly, an image may be identified as a good quality image. The selection of good quality images is further discussed in [0115], which discusses images with better quality as selected to be higher in the search results. Goswami, see at least [0114], further discusses that the action module determines the rank of the image 111, among other images included in advertisements, based on click-through rate. Accordingly, the ranking of the images is according to user interaction. Goswami, see at least [0016], further discloses the image may be submitted by the seller for inclusion in an advertisement. Accordingly, the advertisement images may be seller-uploaded images. Chechuy is cited as teaching that the image may be a single image. Chechuy teaches this in paragraph [0046] and Fig. 4A, teaching a presentation component 148 that links various content elements of product listings 131 for individual clusters in a manner that allows for generation of a single consolidated product page for the particular cluster. In consolidating the content elements for product listings a product cluster, the presentation component 148 can implement processes to select representative images for the product of the product cluster. Fig. 4A displays multiple listings associated with a single image. 
With respect to Applicant’s argument that Goswami does not discuss or disclose “receiving, from a plurality of seller devices associated with the online marketplace, the plurality of seller-uploaded images for a plurality of listings that are associated with the product,” (remarks page 14), the examiner disagrees. Goswami discloses this limitation. Goswami discloses, in paragraph [0013], that an image for an item may be uploaded by a seller to the system for inclusion in an advertisement, where, see at least [0004], an advertisement may be a listing. Goswami, see at least the [abstract], discusses that sellers may be notified about their images, thus establishing that multiple sellers may upload images. Goswami, see at least [0064] and Fig. 3, further discloses users associated with devices, where a user may be a seller. Accordingly, multiple sellers may be associated with multiple devices. Furthermore, paragraphs [0114-0115] of Goswami disclose that images may be ranked among other images in advertisements. Accordingly, because images in advertisements may be seller-uploaded images, images may be ranked among other seller-uploaded images. Thus, Goswami discloses this limitation.
Applicant argues “dependent claim 4 is allowable over [the cited art]. Dependent claim 13…is likewise allowable.” (Remarks page 16). The examiner disagrees. The examiner notes that the amendments have necessitated a new grounds of rejection and a new reference has been applied to teach the limitations of these claims as amended.
Applicant argues claims 2-7, 9, 11-15, 17-18, and 20 are allowable for the same reasons as claims 1, 10, and 19. (Remarks page 16). The examiner disagrees. The independent claims are not allowable, for the reasons discussed in the paragraphs of this response to remarks section, as well as in the 103 rejection above. Accordingly, claims 2-7, 9, 11-15, 17-18, and 20 are not allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Previously cited Kale et al. (US 20180108066 A1) teaches determining visual similarity between candidate product images. A user can refine the search for the most relevant items available for purchase by providing responses to machine-generated prompts that are based on the initial search results inputs.
Previously cited NPL Reference U teaches factors taken into account when ranking image search results. Multiple factors may be taken into account, including parameters related to the image. Parameters may include file name and engagement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/            Examiner, Art Unit 3684                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625